UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alpha Growth Fund December 31, 2010 (Unaudited) Common Stocks100.0% Shares Value ($) Consumer Discretionary12.7% Autoliv 45,200 a 3,568,088 Big Lots 1,100 b 33,506 Ford Motor 245,300 b 4,118,587 Gannett 19,500 294,255 ITT Educational Services 8,300 a,b 528,627 Starbucks 96,800 3,110,184 Target 71,700 4,311,321 Washington Post, Cl. B 4,700 a 2,065,650 Consumer Staples9.1% Colgate-Palmolive 18,800 1,510,956 Dr. Pepper Snapple Group 78,800 2,770,608 Energizer Holdings 36,600 b 2,668,140 Hormel Foods 45,000 2,306,700 Procter & Gamble 7,000 450,310 Wal-Mart Stores 37,000 1,995,410 Walgreen 30,600 1,192,176 Energy9.7% Chevron 41,000 3,741,250 Cimarex Energy 33,900 3,001,167 ConocoPhillips 17,200 1,171,320 Exxon Mobil 52,100 3,809,552 Forest Oil 4,700 b 178,459 Whiting Petroleum 15,500 b 1,816,445 Financial4.1% Annaly Capital Management 139,900 c 2,507,008 Moody's 122,600 3,253,804 Health Care12.4% Abbott Laboratories 3,000 143,730 Amgen 46,800 b 2,569,320 Becton Dickinson & Co. 2,200 185,944 Biogen Idec 7,200 b 482,760 C.R. Bard 23,700 2,174,949 Eli Lilly & Co. 46,200 1,618,848 Express Scripts 64,700 b 3,497,035 Gilead Sciences 95,700 b 3,468,168 Johnson & Johnson 54,600 3,377,010 Industrial7.9% Deere & Co. 10,300 855,415 General Electric 18,000 329,220 R.R. Donnelley & Sons 65,900 1,151,273 Raytheon 43,600 2,020,424 Textron 114,500 a 2,706,780 Timken 41,100 1,961,703 Toro 35,100 2,163,564 Information Technology30.9% Activision Blizzard 238,100 2,961,964 Apple 11,779 b 3,799,434 CA 17,485 427,333 Cisco Systems 36,000 b 728,280 Corning 163,900 3,166,548 First Solar 10,700 a,b 1,392,498 Fiserv 19,800 b 1,159,488 Google, Cl. A 5,700 b 3,385,629 Hewlett-Packard 32,088 1,350,905 International Business Machines 47,700 7,000,452 Lam Research 37,400 b 1,936,572 MasterCard, Cl. A 7,500 1,680,825 Microsoft 239,001 6,672,908 Oracle 85,000 2,660,500 SanDisk 57,700 b 2,876,922 Visa, Cl. A 10,000 703,800 Vishay Intertechnology 128,000 b 1,879,040 Materials7.9% Ball 41,800 2,844,490 Freeport-McMoRan Copper & Gold 42,400 5,091,816 Lubrizol 27,200 2,907,136 Reliance Steel & Aluminum 5,200 265,720 Telecommunication Services2.0% AT&T 96,900 Utilities3.3% DPL 54,400 1,398,624 DTE Energy 57,200 2,592,304 Integrys Energy Group 5,700 a 276,507 Wisconsin Energy 6,700 394,362 Total Common Stocks (cost $123,675,869) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $423,000) 423,000 d Investment of Cash Collateral for Securities Loaned4.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,889,639) 6,889,639 d Total Investments (cost $130,988,508) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2010, the market value of the fund's securities on loan was $6,714,962 and the market value of the collateral held by the fund was $6,889,639. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $130,988,508. Net unrealized appreciation on investments was $17,834,776 of which $20,093,336 related to appreciated investment securities and $2,258,560 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 30.9 Consumer Discretionary 12.7 Health Care 12.4 Energy 9.7 Consumer Staples 9.1 Industrial 7.9 Materials 7.9 Money Market Investments 5.1 Financial 4.1 Utilities 3.3 Telecommunication Services 2.0 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 137,942,557 - - Equity Securities - Foreign+ 3,568,088 - - Mutual Funds 7,312,639 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 “Derivatives and Hedging” which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Research Core Fund December 31, 2010 (Unaudited) Common Stocks98.7% Shares Value ($) Consumer Discretionary11.9% Amazon.com 19,170 a 3,450,600 Carnival 58,150 2,681,297 DIRECTV, Cl. A 51,160 a 2,042,819 General Motors 37,420 1,379,301 Guess? 36,150 1,710,618 Johnson Controls 64,160 2,450,912 Limited Brands 73,310 2,252,816 Lowe's 73,090 1,833,097 Macy's 101,830 2,576,299 Newell Rubbermaid 130,600 2,374,308 News, Cl. A 129,480 1,885,229 Nordstrom 65,820 2,789,452 Omnicom Group 34,190 1,565,902 Target 70,810 4,257,805 Consumer Staples9.8% Clorox 8,170 516,998 Dr. Pepper Snapple Group 49,800 1,750,968 Energizer Holdings 28,960 a 2,111,184 PepsiCo 83,050 5,425,657 Philip Morris International 69,540 4,070,176 Procter & Gamble 124,020 7,978,207 Walgreen 61,320 2,389,027 Whole Foods Market 63,800 3,227,642 Energy11.6% Apache 46,340 5,525,118 Cameron International 50,490 a 2,561,358 Exxon Mobil 137,970 10,088,366 Halliburton 59,960 2,448,167 Newfield Exploration 36,780 a 2,652,206 Occidental Petroleum 39,330 3,858,273 Schlumberger 63,450 5,298,075 Financial13.3% Aflac 52,240 2,947,903 Ameriprise Financial 44,260 2,547,163 Bank of America 594,670 7,932,898 Citigroup 1,521,710 a 7,197,688 Comerica 82,600 3,489,024 IntercontinentalExchange 20,540 a 2,447,341 MetLife 83,060 3,691,186 Wells Fargo & Co. 224,380 6,953,536 Health Care12.7% Agilent Technologies 69,880 a 2,895,128 Allergan 20,120 1,381,640 Allscripts Healthcare Solutions 89,040 a 1,715,801 Celgene 34,200 a 2,022,588 Covidien 40,310 1,840,555 Edwards Lifesciences 20,870 a 1,687,131 Express Scripts 42,950 a 2,321,448 McKesson 30,630 2,155,739 Merck & Co. 127,410 4,591,856 Pfizer 311,090 5,447,186 Sanofi-Aventis, ADR 38,280 1,233,764 St. Jude Medical 59,530 a 2,544,908 Thermo Fisher Scientific 43,540 a 2,410,374 Vertex Pharmaceuticals 45,340 a 1,588,260 Warner Chilcott, Cl. A 73,390 1,655,678 Industrial11.1% Caterpillar 71,310 6,678,895 Cooper Industries 54,130 3,155,238 Cummins 40,610 4,467,506 General Electric 345,520 6,319,561 Ingersoll-Rand 69,990 3,295,829 Norfolk Southern 46,670 2,931,809 United Technologies 53,090 4,179,245 Information Technology20.4% Akamai Technologies 39,890 a 1,876,825 Amphenol, Cl. A 67,870 3,582,179 Apple 35,300 a 11,386,368 Cree 45,060 a,b 2,969,003 F5 Networks 13,090 a 1,703,794 Google, Cl. A 12,630 a 7,501,841 Informatica 56,160 a 2,472,725 International Business Machines 47,980 7,041,545 Motorola 248,470 a 2,253,623 NetApp 38,810 a 2,132,998 Oracle 189,510 5,931,663 Paychex 94,080 2,908,013 QUALCOMM 62,170 3,076,793 Teradata 57,850 a 2,381,106 Materials4.0% Crown Holdings 51,370 a 1,714,731 Eastman Chemical 53,100 4,464,648 Freeport-McMoRan Copper & Gold 42,010 5,044,981 Telecommunication Services2.3% AT&T 214,430 Utilities1.6% American Electric Power 51,500 1,852,970 NextEra Energy 48,860 2,540,231 Total Common Stocks (cost $238,422,719) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,712,000) 4,712,000 c Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $2,046,174) 2,046,174 c Total Investments (cost $245,180,893) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2010, the market value of the fund's security on loan was $1,985,925 and the market value of the collateral held by the fund was $2,046,174. c Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $245,180,893. Net unrealized appreciation on investments was $37,592,026 of which $46,608,630 related to appreciated investment securities and $9,016,604 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 274,780,981 - - Equity Securities - Foreign+ 1,233,764 - - Mutual Funds 6,758,174 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 “Derivatives and Hedging” which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Opportunities Fund December 31, 2010 (Unaudited) Common Stocks100.0% Shares Value ($) Consumer Discretionary19.3% Aeropostale 15,800 a 389,312 American Greetings, Cl. A 163,300 3,618,728 Big Lots 111,900 a 3,408,474 Bob Evans Farms 5,800 191,168 Career Education 6,800 a,b 140,964 Fossil 5,500 a 387,640 GameStop, Cl. A 140,800 a,b 3,221,504 H & R Block 78,200 931,362 J Crew Group 10,700 a 461,598 John Wiley & Sons, Cl. A 8,200 370,968 Meredith 7,700 266,805 Scholastic 3,800 b 112,252 Target 58,800 3,535,644 Timberland, Cl. A 8,300 a 204,097 TRW Automotive Holdings 63,000 a 3,320,100 VF 42,000 3,619,560 Warnaco Group 57,300 a 3,155,511 Washington Post, Cl. B 7,100 b 3,120,450 Whirlpool 17,300 1,536,759 Consumer Staples4.5% Church & Dwight 57,900 3,996,258 Energizer Holdings 7,000 a 510,300 Tyson Foods, Cl. A 171,200 2,948,064 Energy7.0% Arch Coal 62,500 2,191,250 Chevron 39,700 3,622,625 Cimarex Energy 58,000 5,134,740 Southern Union 23,700 570,459 Financial13.9% Apartment Investment & Management, Cl. A 66,900 c 1,728,696 Aspen Insurance Holdings 116,600 3,337,092 Cullen/Frost Bankers 9,800 b 598,976 Federal Realty Investment Trust 7,100 c 553,303 Fifth Third Bancorp 131,900 1,936,292 Fulton Financial 68,600 709,324 Hospitality Properties Trust 8,700 c 200,448 Huntington Bancshares 254,100 1,745,667 International Bancshares 9,900 198,297 Mack-Cali Realty 9,200 c 304,152 Nationwide Health Properties 13,000 c 472,940 NewAlliance Bancshares 20,200 302,596 Prudential Financial 31,500 1,849,365 Rayonier 77,900 c 4,091,308 Reinsurance Group of America 62,800 3,372,988 Transatlantic Holdings 19,600 1,011,752 Waddell & Reed Financial, Cl. A 16,300 575,227 Health Care14.8% Celgene 7,700 a 455,378 Cephalon 53,600 a 3,308,192 CIGNA 62,600 2,294,916 Cooper 54,700 3,081,798 Endo Pharmaceuticals Holdings 81,800 a 2,921,078 Health Net 12,300 a 335,667 Hologic 8,200 a 154,324 Kindred Healthcare 70,000 a 1,285,900 Life Technologies 43,500 a 2,414,250 Lincare Holdings 12,150 325,985 Medicis Pharmaceutical, Cl. A 25,300 677,787 Mylan 79,000 a 1,669,270 Resmed 51,500 a,b 1,783,960 Teleflex 4,700 252,907 Zimmer Holdings 66,000 a 3,542,880 Industrial13.1% AGCO 11,800 a 597,788 Alaska Air Group 77,700 a 4,404,813 Chicago Bridge & Iron (NY Shares) 30,100 a 990,290 JB Hunt Transport Services 66,400 2,709,784 Kansas City Southern 16,500 a 789,690 Oshkosh 86,000 a 3,030,640 Ryder System 26,200 1,379,168 SPX 6,100 436,089 Thomas & Betts 8,400 a 405,720 Timken 15,200 725,496 Toro 30,200 1,861,528 URS 10,000 a 416,100 W.W. Grainger 17,600 2,430,736 Waste Connections 55,750 1,534,797 Information Technology13.9% ACI Worldwide 6,500 a 174,655 Advent Software 3,000 a,b 173,760 Amdocs 10,600 a 291,182 Applied Materials 14,000 196,700 Computer Sciences 77,700 3,853,920 Convergys 23,500 a 309,495 Corning 170,000 3,284,400 FactSet Research Systems 4,900 b 459,424 Fairchild Semiconductor International 95,300 a 1,487,633 Harris 59,100 2,677,230 Ingram Micro, Cl. A 7,700 a 146,993 Itron 13,300 a 737,485 Lender Processing Services 18,200 537,264 Lexmark International, Cl. A 77,600 a 2,702,032 ManTech International, Cl. A 7,700 a 318,241 Plantronics 88,100 3,279,082 RF Micro Devices 79,700 a 585,795 Tech Data 7,500 a 330,150 Varian Semiconductor Equipment Associates 10,000 a 369,700 Vishay Intertechnology 70,800 a 1,039,344 Vishay Precision Group 7,371 a 138,870 Materials9.6% Cytec Industries 9,300 493,458 Domtar 42,700 3,241,784 Lubrizol 50,800 5,429,504 Minerals Technologies 66,800 4,369,388 Newmont Mining 27,200 1,670,896 Scotts Miracle-Gro, Cl. A 15,000 761,550 Utilities3.9% DPL 73,900 1,899,969 Energen 62,800 3,030,728 Great Plains Energy 60,800 1,178,912 ONEOK 4,900 271,803 Total Common Stocks (cost $145,234,567) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,087,000) 1,087,000 d Investment of Cash Collateral for Securities Loaned5.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $8,221,735) 8,221,735 d Total Investments (cost $154,543,302) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2010, the market value of the fund's securities on loan was $7,986,968 and the market value of the collateral held by the fund was $8,221,735. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $154,543,302. Net unrealized appreciation on investments was $20,378,726 of which $22,532,261 related to appreciated investment securities and $2,153,535 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary 19.3 Health Care 14.8 Information Technology 13.9 Financial 13.9 Industrial 13.1 Materials 9.6 Energy 7.0 Money Market Investments 5.6 Consumer Staples 4.5 Utilities 3.9  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 165,613,293 - - Mutual Funds 9,308,735 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 By: /s/ James Windels James Windels Treasurer Date: February 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
